Beck, P. J.,
dissenting. I am of the opinion that the court did not err in directing the verdict and rendering the judgment complained of. While .the petitioner claims that she should have been given credit for a certain amount set forth in her petition, she does not claim that the entire debt had been paid. The fact that a payment had been made upon the debt- less than the whole debt did not entitle her to the injunctive relief sought; but the de*464fendant grantee in the security deed was in the exercise of his rights when he advertised the property for sale in pursuance of the power contained in the deed. When the property is sold, the creditor will be only entitled to so much of the amount brought at the sale as will satisfy his debt and the costs in the case.
Neither Durrence, the grantee in the last deed, nor Durrence and Purvis, the grantees in the first deed, were creditors of the husband of petitioner, and the security deed to Durrence and Purvis was not executed to secure a debt due to the grantees in that deed, but it was executed that the husband might pay off a debt to other creditors;,and the case falls within the ruling made in the case of Nelms v. Keller, 103 Ga. 745 (supra), wherein it was said: “A sale by a married woman of property belonging to her separate estate, though made for the sole purpose of raising money with which to pay a debt or liability of her husband, is nevertheless valid and binding upon her, even if the purchaser, he not being a creditor of the husband and having nothing to do with any arrangement or transaction between the husband and wife looking to the making of such .sale, knew that the proceeds thereof were to be applied for the purpose stated.” See also Third National Bank v. Poe, 5 Ga. App. 113 (supra), wherein is laid down a doctrine to be found in several decisions by this court.